Williams, J.
A note payable to order is transferable by indorsement after due, and is so far negotiable. We see no good reason for excusing the indorsee from making demand when the transfer is made in good faith. It is said that a note so transferred after due is, as respects the obligations of the parties, like a note payable on demand; and the same rule we think should hold that governs demand notes. 2 Parsons on Notes aud Bills, 13.
Demand should be made and notice given within a reasonable time, and demand and notice should be stated in the petition.
Affirmed.